United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                                                                        August 7, 2003
                                In the
                                                                  Charles R. Fulbruge III
                                                                          Clerk
           United States Court of Appeals
                      for the Fifth Circuit
                          _______________

                            m 02-30965
                          _______________




                           CARL ROUSSEL
                               AND
                           LYN ROUSSEL,

                                               Plaintiffs-Appellants,

                               VERSUS

    MUNICIPALITY OF BOSSIER CITY; DAVID JONES; DON WILLIAMS;
JEFFREY DARBY; P.O. DEPRANG; FAYE RAWLS; JAMES W. ROGERS, DR.,

                                               Defendants-Appellees.



                    _________________________

              Appeal from the United States District Court
                 for the Western District of Louisiana
                           m 99-CV-1551
                    _________________________
Before DAVIS, SMITH, and DUHÉ,
  Circuit Judges.

PER CURIAM:*

   The plaintiffs bring various constitutional
and state law claims regarding the denial of
their applications to operate a sexually orient-
ed business. After a bench trial, the district
court concluded that the ordinance at issue
was a valid time, place, and manner regulation,
and entered judgment for defendants.

    We have read the briefs and pertinent
portions of the record and have heard the ar-
guments of counsel. On the basis of well set-
tled law in this circuit and in the Supreme
Court, the judgment is AFFIRMED, essential-
ly for the reasons given by the district court.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2